Exhibit 10.1

EXECUTION VERSION

AGREEMENT

This Nomination and Standstill Agreement (this “Agreement”) dated as of
February 12, 2014, is by and among Foundation Onshore Fund, L.P., Foundation
Offshore Master Fund, Ltd., Foundation Offshore Fund, Ltd., Foundation Asset
Management GP, LLC, Foundation Asset Management, LLC, David Charney, Sky Wilber
(collectively, the “Foundation Group”), Engine Capital, L.P., Engine Jet
Capital, L.P., Engine Capital Management, LLC, Engine Investments, LLC, Arnaud
Ajdler, (collectively, the “Engine Group” and, together with the Foundation
Group, the “Shareholders”, and individually each a “Shareholder”), Glenn
Christenson, Arnaud Ajdler (collectively, the “New Independent Directors”) and
Stewart Information Services Corporation, a Delaware corporation (the
“Company”).

WITNESSETH:

WHEREAS, the Shareholders are currently the beneficial owners of approximately
1,827,714 shares (the “Shares”) of the common stock, par value $0.01 per share,
of the Company (“Common Stock”), which represents approximately 8.5% of the
issued and outstanding shares of Common Stock;

WHEREAS, the Nominating/Corporate Governance Committee of the Board (the
“Governance Committee”) and the Company’s Board of Directors (the “Board”) have
considered the qualifications of the New Independent Directors and conducted
such review as they have deemed appropriate, including reviewing materials
provided by the New Independent Directors; and

WHEREAS, the Governance Committee has recommended that the Company, among other
things, include the New Independent Directors in its slate of nominees for
election to the Board at the next annual meeting of stockholders and the Board
has determined that it is in the best interests of the Company to do so on the
terms set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements of the parties contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the parties hereto, the
parties hereto, intending to be legally bound hereby, agree as follows:

ARTICLE 1

BOARD OF DIRECTORS

1.1 Director Nominees

Having had discussions with the Shareholders regarding the nominees to be
nominated for election to the Board at the Company’s 2014 annual meeting of
stockholders (the “2014 Meeting”), the Governance Committee has reviewed the
nominations and has recommended that the Board nominate the New Independent
Directors for election as directors of the Company at the 2014 Meeting on the
terms set out in this Agreement. For the avoidance of doubt, in addition to the
New Independent Directors, the Board will also nominate three (3) additional
directors for election at the 2014 Meeting by the holders of Common Stock.
Concurrent with the execution and delivery of this Agreement, the Board has
determined and agreed to nominate the New Independent Directors for election as
directors of the Company at the 2014 Meeting, and to prepare, file with the
Securities and Exchange Commission and disseminate to the Company’s stockholders



--------------------------------------------------------------------------------

proxy soliciting materials describing the terms of this Agreement. If a New
Independent Director is elected by the Company’s stockholders to serve as a
director on the Board at the 2014 Meeting, such New Independent Director shall
serve until the annual meeting of stockholders of the Company in 2015 (the “2015
Meeting”), or until his or her earlier death, resignation, disqualification or
removal. The Company shall use the same solicitation efforts on behalf of the
New Independent Directors as for all other nominees.

The Company agrees that if either of the New Independent Directors is unable to
serve as a director, resigns as a director or is removed as a director prior to
the 2015 Meeting and at such time the Shareholders beneficially owns in the
aggregate at least the lesser of 4.0% of the Company’s then outstanding Common
Stock and 857,922 shares of Common Stock (subject to adjustment for stock
splits, reclassifications and similar adjustments), Foundation Asset Management,
LLC shall have the ability to recommend a substitute person(s); provided that,
(i) any substitute will qualify as “independent” under the rules of the New York
Stock Exchange, (ii) if Mr. Christenson (or any replacement for Mr. Christenson)
is the director for whom a substitute is sought, such substitute shall be
independent of, and not affiliated with, the Shareholders and (iii) in each case
subject to the approval of the Governance Committee after exercising its
fiduciary duties. In the event the Governance Committee does not accept a
substitute person recommended by Foundation Asset Management, LLC, then
Foundation Asset Management, LLC will have the right to recommend additional
substitute person(s) for consideration by the Governance Committee. Upon the
acceptance of a replacement director nominee by the Governance Committee, the
Board will appoint such replacement director to the Board no later than five
business days after the Governance Committee recommendation of such replacement
director.

1.2 Board Committees

(a) Immediately following the 2014 Meeting, the Board shall hold a meeting of
the Board at which it shall create a new committee of the Board (such committee,
the “Advisory Committee”) consisting of Thomas Apel, one (1) New Independent
Director chosen by the Board and one (1) director to be chosen in the Board’s
sole discretion for the purpose of overseeing the Company’s cost-reduction
initiatives and reviewing the Company’s operations (efficiency, compensation,
cost structure and other considerations) to determine if additional cost
reductions are obtainable. The Advisory Committee shall hire a consultant to
review the Company’s cost structure and to make additional recommendations on
any cost-cutting initiatives. The Chairman of the Board and CEO shall be
entitled to participate in meetings of the Advisory Committee.

(b) Effective as of the first meeting of the Board following the 2014 Meeting,
but in any event no later than five (5) business days following the 2014
Meeting, the Board shall choose, in its sole discretion, at least one (1) New
Independent Director to be a member of each of the Nominating and Corporate
Governance Committee, Compensation Committee, Audit Committee, Executive
Committee, if existing, Technology Advisory Committee, if existing, and any new
committee of the Board created prior to the 2015 Meeting (collectively, the
“Committees”); provided, however, the New Independent Directors need not be
placed on any committee formed in connection with a potential, threatened or
actual election contest at the 2015 Meeting (or 2016 Meeting if this Agreement
is extended pursuant to Section 4.1(b)).

 

2



--------------------------------------------------------------------------------

1.3 Earnings Calls

The Company agrees to host public earnings calls commencing with the first
quarter earnings call of 2014.

1.4 Executive Compensation

Following the execution of this Agreement, the Compensation Committee will
review the incentive portions of the Company’s senior executives’ compensation
structure in order to further align such executives’ performance incentives with
per share metrics.

ARTICLE 2

COVENANTS

2.1 Covenants of the Shareholders

(a) Each of the Shareholders agrees that: (i) at the 2014 Meeting and at any
subsequent shareholder meeting during the Covered Period (as defined herein),
except as otherwise provided in Section 2.1(c)(i)(B) herein, it shall vote all
of the shares of Common Stock beneficially owned by it in accordance with the
Board’s recommendation with respect to nominees to the Board and with respect to
any other matter presented to shareholders; and (ii) it will not grant any
consent or proxy for a consent to any third party seeking to have the
shareholders authorize or take corporate action by written consent during the
Covered Period; provided, however, at the 2014 Meeting, as relates solely to the
proposals other than the election of directors, if Institutional Shareholder
Services Inc. (“ISS”) recommends a vote “against” any proposal, each Shareholder
shall be permitted to vote all of the shares of Common Stock beneficially owned
by it in accordance with the ISS recommendation if, after discussing the
proposals with the Company in good faith, such Shareholder subsequently decides
to follow the ISS recommendation rather than the Board’s recommendation.

(b) The Shareholders and the New Independent Directors agree that if at any
point during the Covered Period the Shareholders do not collectively own at
least 4.0% of the Common Stock (subject to adjustment for stock splits,
reclassifications and similar adjustments), Arnaud Ajdler (or his replacement,
if applicable) will promptly resign from the Board and the obligation of the
Company to include Mr. Ajdler (or his replacement, if applicable) on the Board
will cease; provided, however, the remainder of this Agreement, including the
other covenants in this Section 2.1, will remain in place for the duration of
the Covered Period.

(c) Each of the Shareholders agree that, during the period commencing on the
date hereof and ending on the date when this Agreement terminates in accordance
with Section 4.1 (the “Covered Period”), unless such Shareholder shall have been
specifically invited in writing by the Board, neither such Shareholder nor any
controlled affiliates of such Shareholder (as such term is defined under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or any other
parties under common management therewith (“Representatives”) acting on behalf
of such Shareholder will in any manner, directly or indirectly (including,
without limitation, by directing, requesting or suggesting that any other person
do so):

 

3



--------------------------------------------------------------------------------

(i) effect or seek, offer or propose (whether publicly or otherwise and whether
or not subject to conditions) to effect, or announce any intention to effect or
cause or participate in or in any way knowingly assist, facilitate or encourage
any other person to effect or seek, offer or propose (whether publicly or
otherwise and whether or not subject to conditions) or announce any intention to
effect or cause or participate in:

(A) the acquisition of, or obtaining any economic interest in, any right to
direct the voting or disposition of or any other right with respect to, any
securities or other obligations of the Company or any of its subsidiaries
(directly or by means of any Derivative Securities) (except (i) to the extent
issued by the Company in respect of its shares of capital stock to all existing
stockholders, including to a Shareholder and (ii) the acquisition by the
Shareholders or a Shareholder’s controlled affiliates, in compliance with
applicable securities laws, of additional shares of (or economic interest in)
Common Stock of the Company following the date hereof (provided that at no time
during the Covered Period shall (i) the Foundation Group or the Engine Group
each individually beneficially own (or have an economic interest) in excess of
9.99% of the issued and outstanding voting securities of the Company or (ii) the
Shareholders and any Shareholder Affiliates collectively beneficially own (or
have an economic interest) in excess of 14.99% of the issued and outstanding
voting securities of the Company)), in each case, whether or not any of the
foregoing may be acquired or obtained immediately or only after the passage of
time or upon the satisfaction of one or more conditions (whether or not within
the control of such party) pursuant to any agreement, arrangement or
understanding (whether or not in writing) or otherwise and whether or not any of
the foregoing would give rise to “beneficial ownership” (as such term is used in
Rule 13d-3 of the Exchange Act), and, in each case, whether or not any of the
foregoing is acquired or obtained by means of borrowing of securities, operation
of any Derivative Security or otherwise. For the purposes of this Agreement, the
term “Derivative Securities” means, with respect to any person, any rights,
options or other securities convertible into or exchangeable for securities,
bank debt or other obligations or any obligations measured by the price or value
of any securities, bank debt or other obligations of such person, including
without limitation any swaps or other derivative arrangements.;

(B) any (i) tender or exchange offer for securities of the Company or any of its
subsidiaries, or any merger, consolidation, business combination or acquisition
or disposition of assets of the Company or any of its subsidiaries; or
(ii) recapitalization, restructuring, liquidation, dissolution or other similar
extraordinary transaction with respect to the Company or any of its
subsidiaries; provided, however, that nothing herein will limit the ability of
(1) any Shareholder or its respective Representatives, to vote its shares of
Common Stock on any matter submitted to a vote of the stockholders of the
Company with respect to any recapitalization, restructuring, liquidation,
dissolution or other similar extraordinary transaction or (2) any Shareholder,
in accordance with the applicable exemption under Rule 14a-1(l)(2)(iv) of the
proxy rules, to announce its opposition to any Board-approved publicly announced
proposals relating to a merger, acquisition, disposition of all or substantially
all of the assets of the Company or other business combination involving the
Company requiring a vote of stockholders of the Company;

 

4



--------------------------------------------------------------------------------

(C) any “solicitation” of “proxies” to vote (as such terms are used in
Regulation 14A of the Exchange Act) or consents to vote (whether or not related
to the election or removal of directors) with respect to any voting securities
of the Company or any of its subsidiaries, or the initiation, proposal,
encouragement or solicitation of shareholders of the Company for the approval of
any shareholder proposals with respect to the Company, or the solicitation,
advisement or influence of any person with respect to the voting of any voting
securities of the Company.

(ii) deposit any shares of Common Stock or other voting securities of the
Company in a voting trust or subject shares of Common Stock or other voting
securities of the Company to a voting agreement or other agreement or
arrangement with respect to the voting of such shares or securities, including,
without limitation, lend any securities of the Company to any person or entity
for the purpose of allowing such person or entity to vote such securities in
connection with any stockholder vote or consent of the Company;

(iii) form, join or in any way participate in a “group” (other than the existing
group that consists of all or some lesser number of the Shareholders) as defined
in Section 13(d)(3) of the Exchange Act with respect to any securities of the
Company or otherwise in connection with any of the foregoing (other than as
disclosed in the current Schedule 13D filed by the Shareholders); provided,
however, that nothing herein shall limit the ability of a Representative of any
of the Shareholders to join the “group” following the execution of this
Agreement, so long as any such Representative agrees to be bound by the terms
and conditions of this Agreement;

(iv) (A) call or seek to call any meeting of shareholders, including by written
consent, or provide to any third party a proxy, consent or requisition to call
any meeting of shareholders; (B) seek to have the shareholders authorize or take
corporate action by written consent without a meeting, solicit any consents from
shareholders or grant any consent or proxy for a consent to any third party
seeking to have the shareholders authorize or take corporate action by written
consent without a meeting; (C) seek representation on the Board; (D) seek the
removal of any member of the Board; (E) conduct a referendum of shareholders; or
(F) make a request for a shareholder list or other similar Company books and
records;

(v) otherwise act, alone or in concert with others, to seek to control or
influence the management, Board or policies of the Company or any of its
subsidiaries;

(vi) disclose any intention, plan or arrangement inconsistent with the
foregoing;

(vii) instigate, encourage, join, act in concert with or assist (including, but
not limited to, providing or assisting in any way in the obtaining of financing
for, or acting as a joint or co-bidder for the Company or any of its
subsidiaries with) any third party to do any of the foregoing;

(xiii) take any action that could reasonably be expected to require the Company
to make a public announcement regarding the possibility of any of the events
described in this Section 2.1; or

(ix) request that the Company or the Board or any of their respective
representatives amend or waive any provision of this Section 2.1 (including this
sentence) or for the Board to specifically invite any Shareholder or any of its
Representatives to take any of the actions prohibited by this Section 2.1.

 

5



--------------------------------------------------------------------------------

The foregoing provisions of this Section 2.1(b) shall not be deemed (i) to
prohibit the Shareholders and their Representatives from communicating privately
with the Company’s directors, officers or advisors so long as such
communications are not intended to, and would not reasonably be expected to,
require any public disclosure of such communications or (ii) to restrict in any
manner each New Independent Director from acting in his capacity as a director
and in accordance with his fiduciary duties; provided, however, that such action
does not require public disclosure by the Company or the Shareholders of any
matter that would otherwise violate this Section 2.1(c).

(d) The Shareholders shall, and shall cause their applicable affiliates to
promptly file an amendment to their Schedule 13D reporting entry into this
Agreement, amending applicable items to conform to their obligations hereunder
and appending or incorporating by reference this Agreement as an exhibit
thereto. The Shareholders shall provide the Company and its counsel with a copy
of such amendment to their Schedule 13D within a reasonable period in advance of
filing such amendment with the SEC in order to provide the Company with a
reasonable opportunity to review and comment on such materials. The Shareholders
shall, in good faith, take into consideration the comments received from the
Company on such amendment and shall take reasonable efforts to incorporate such
comments into the applicable materials.

(e) Upon request of the Company, the Shareholders shall notify the Company of
the number of shares of Common Stock beneficially owned by each of the Engine
Group and the Foundation Group.

2.2 Covenants of the Company

(a) The Company shall allow the New Independent Directors to observe each
meeting of the Board and the Committees from the date hereof until the date of
the 2014 Meeting as non-voting observers, and each New Independent Director
shall be entitled to receive all documents, material and information that is
made available to the Board and the Committees; provided, however, each New
Independent Director shall execute a confidentiality agreement with customary
terms prior to observing any Board and Committee meetings and as a condition to
the Company’s obligation to allow the New Independent Directors to observe such
Board and Committee meetings.

(b) The Company shall promptly file a Form 8-K reporting entry into this
Agreement and appending or incorporating by reference this Agreement as an
exhibit thereto.

(c) The Company shall provide the Shareholders and their counsel with a copy of
the Form 8-K referenced in clause (a) above within a reasonable period in
advance of filing such Form 8-K with the SEC in order to provide the
Shareholders with a reasonable opportunity to review and comment on such Form
8-K . The Company shall, in good faith, take into consideration the comments
received from the Shareholders on such Form 8-K and shall take reasonable
efforts to incorporate such comments into the Form 8-K.

(d) The Company shall hold the 2014 Meeting prior to May 30, 2014, unless the
review by the Securities and Exchange Commission (the “SEC”) necessitates a
later date, in which case the Company shall hold the 2014 Meeting as soon as
practicable after the SEC review and comment process has been completed.

 

6



--------------------------------------------------------------------------------

2.3 Joint Covenants

The Company and the Shareholders shall work together to obtain from, and the New
Independent Directors agree to provide, a signed agreement to the effect that
(x) such New Independent Directors consent to serve as a director of the
Company, if elected, and to be included in the Company’s proxy statement and
proxy card and (y) will be bound by all policies, codes and guidelines
applicable to directors, and such signed agreement shall be a condition to each
New Independent Director’s nomination. The Shareholders and the New Independent
Directors will provide any applicable information, consents and filings to any
insurance regulatory authority and acknowledge that the Company’s obligations
under this Agreement shall be subject to any required filings, consents or
approvals of any such regulatory authority.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

3.1 Representations of the Shareholders

The Shareholders represent and warrant as follows:

(a) The Shareholders have the power and authority to execute, deliver and carry
out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.

(b) This Agreement has been duly and validly authorized, executed and delivered
by the Shareholders, constitutes a valid and binding obligation and agreement of
the Shareholders and is enforceable against the Shareholders in accordance with
its terms.

(c) The Shareholders, together with their affiliates, beneficially own, directly
or indirectly, an aggregate of approximately 1,827,714 shares of Common Stock
and such shares of Common Stock constitute all of the Common Stock beneficially
owned by the Shareholders and their affiliates.

(d) To the knowledge of the Shareholders, each of the New Independent Directors
(A) is “independent” under the rules of the New York Stock Exchange and Rule
10A-3 of the Exchange Act, (B) is not an “interested person”, as defined in the
Investment Company Act of 1940, as amended, of the Shareholders and (C) has no
agreements, arrangements or understandings (whether compensatory or otherwise)
with any of the Shareholders or their affiliates, except for Mr. Ajdler in his
capacity as Managing Member of Engine Investments, LLC and its affiliates.

3.2 Representations of the Company

The Company represents and warrants as follows:

(a) The Company has the power and authority to execute, deliver and carry out
the terms and provisions of this Agreement and to consummate the transactions
contemplated hereby.

 

7



--------------------------------------------------------------------------------

(b) This Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company and is enforceable against the Company in accordance with its terms.

ARTICLE 4

TERMINATION

4.1 Termination

This Agreement shall remain in full force and effect until the earliest of:

(a) the Company’s material breach of its obligations under Section 1.1 of this
Agreement, provided that (if such breach is curable) the Shareholders have
provided written notice to the Company of such breach and such breach has not
been cured within a ten (10) day period;

(b) the date that is 10 business days prior to the expiration of the earlier of
the Company’s advance notice deadline for the nomination of directors or the
Company’s advance notice deadline for the submission of proposals at the 2015
Meeting, which dates shall only be deemed to refer to the notice periods as
established by the Company’s Amended and Restated Bylaws and shall not, in any
event, be deemed to refer to the date for submission of stockholder proposals as
established by Rule 14a-8 of the Exchange Act; provided, however, that if the
Company provides written notice that it intends to nominate the New Independent
Directors for election to the Board at the 2015 Meeting at least five
(5) business days prior to the date described in this Section 4.1(b), then upon
the Shareholders’ consent, the Agreement shall be automatically extended until
the date that is 10 business days prior to the expiration of the earlier of the
Company’s advance notice deadline for the nomination of directors at the
Company’s 2016 annual meeting of stockholders (the “2016 Meeting”) or the
Company’s advance notice deadline for the submission of proposals at the 2016
Meeting;

(c) such other date established by mutual written agreement of the Company and
the Shareholders.

4.2 Effect of Termination

Article 5 shall survive the termination of this Agreement. No termination
pursuant to Section 4.1 shall relieve any party hereto from liability for any
breach of this Agreement prior to such termination.

ARTICLE 5

GENERAL

5.1 Notices

All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given to a party if
delivered in person or sent by overnight delivery (providing proof of delivery)
to the party at the following addresses (or at such other address for a party as
shall be specified by like notice) on the date of delivery, or if by facsimile,
upon confirmation of receipt:

 

8



--------------------------------------------------------------------------------

If to the Company:   

Stewart Information Services Corporation

1980 Post Oak Blvd.

Houston, Texas 77056

 

Attention: Matthew Morris

Telephone: 713-625-8000

Facsimile: 713-629-2323

with a copy (which shall not constitute notice) to   

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, NY 10039

 

Attention: Richard J. Grossman

Telephone: 212-735-3000

Facsimile: 917-777-2116

If to the Shareholders and any of their Representatives   

c/o Foundation Asset Management, LLC

81 Main Street, Suite 306

White Plains, NY 10601

 

Attention: Ben Bresnahan

Telephone: 914-574-2923

Facsimile: 914-574-2084

with a copy (which shall not constitute notice) to   

Olshan Frome Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, NY 10022

 

Attention: Steve Wolosky

Telephone: 212-451-2300

Facsimile: 212-451-2222

5.2 No Third-Party Beneficiaries

Nothing in this Agreement, whether express or implied, is intended to or shall
confer any rights, benefits or remedies under or by reason of this Agreement on
any persons other than the parties hereto, nor is anything in this Agreement
intended to relieve or discharge the obligation or liability of any third
persons to any party.

5.3 Communications; Publicity

The parties agree that the press release attached as Exhibit A hereto will be
issued following execution of this Agreement and no party shall make any
statement inconsistent with such press release.

 

9



--------------------------------------------------------------------------------

During the Covered Period, each party hereto shall refrain from making, causing
to be made, or allowing any of its Representatives from making, any public
statement or announcement that disparages the business or any current or former
officers, employees, or directors of the other. The foregoing shall not prevent
(i) any Shareholder, in accordance with the applicable exemption under Rule
14a-1(l)(2)(iv) of the proxy rules, from announcing its opposition to any
Board-approved publicly announced proposals relating to a merger, acquisition,
disposition of all or substantially all of the assets of the Company or other
business combination involving the Company requiring a vote of stockholders of
the Company; or (ii) the making of any factual statement as required by
applicable legal process, subpoena, or legal requirement or as part of a
response to a request for information from any governmental authority with
jurisdiction over the party from whom information is sought.

5.4 Governing Law

This Agreement shall be governed and construed in accordance with the laws of
the State of Delaware, without regard to the conflict of law principles thereof.
The parties and their respective Representatives: (a) irrevocably and
unconditionally consent and submit to the jurisdiction of the state and federal
courts located in the State of Delaware for purposes of any action, suit or
proceeding arising out of or relating to this Agreement; (b) agree that service
of any process, summons, notice or document by U.S. registered mail to the
address set forth in Section 5.1 of this Agreement shall be effective service of
process for any action, suit or proceeding brought against them; (c) irrevocably
and unconditionally waive any objection to the laying of venue of any action,
suit or proceeding arising out of or relating to this Agreement in any state or
federal court located in the State of Delaware; and (d) irrevocably and
unconditionally waive the right to plead or claim, and irrevocably and
unconditionally agree not to plead or claim, that any action, suit or proceeding
arising out of or relating to this Agreement that is brought in any state or
federal court located in the State of Delaware has been brought in an
inconvenient forum.

5.5 Assignment

This Agreement shall be binding upon and inure to the benefit of and be
enforceable only by the parties hereto. No party to this Agreement may assign
its rights or delegate its obligations under this Agreement, whether by
operation of law or otherwise.

5.6 Amendments; Waivers

This Agreement may only be amended pursuant to a written agreement executed by
all the parties, and no waiver of compliance with any provision or condition of
this Agreement and no consent provided for in this Agreement shall be effective
unless evidenced by a written instrument executed by the party against whom such
waiver or consent is to be effective. No failure or delay by a party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.

5.7 Entire Agreement

This Agreement constitutes the entire agreement of all the parties and except as
provided herein supersedes any and all prior and contemporaneous agreements,
memoranda, arrangements and understandings, both written and oral, between the
parties, or any of them, with respect to the subject matter hereof. No
representation, warranty, promise, inducement or statement of intention has been
made by any party which is

 

10



--------------------------------------------------------------------------------

not contained in this Agreement and no party shall be bound by, or be liable
for, any alleged representation, promise, inducement or statement of intention
not contained herein. The parties expressly disclaim reliance on any
information, statements, representations or warranties regarding the subject
matter of this Agreement other than the terms of this Agreement.

5.8 Counterparts

This Agreement may be executed in any number of counterparts (including by
facsimile transmission), each of which shall be deemed to be an original, but
all of which together shall constitute one binding agreement on the parties,
notwithstanding that not all parties are signatories to the same counterpart.

5.9 Expenses

All attorneys’ fees, costs and expenses incurred in connection with this
Agreement and all matters related hereto will be paid by the party incurring
such fees, costs or expenses; provided, however, that upon receipt of proper
invoices in reasonable detail, the Company will reimburse such reasonable
attorneys’ fees, costs and expenses of the Shareholders in connection with the
matters related to the 2014 Meeting, the filing of a Schedule 13D amendment in
connection with this Agreement and the negotiation and execution of this
Agreement up to a maximum amount of $75,000.

5.10 Captions

The captions contained in this Agreement are for convenience only and shall not
affect the construction or interpretation of any provisions of this Agreement.

5.11 Specific Performance

The parties agree that irreparable damage would occur in the event any of the
provisions of this Agreement were not performed in accordance with the terms
hereof and that such damage would not be adequately compensable in damages. It
is accordingly agreed that the parties are entitled to seek an injunction or
specific performance of the terms hereof in addition to any other remedies at
law or in equity, and a party will not take any action, directly or indirectly,
in opposition to another party seeking relief on the grounds that any other
remedy or relief is available at law or in equity, and the parties further agree
to waive any requirement for the security or posting of any bond in connection
with such remedy or relief.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

Stewart Information Services Corporation By:  

/s/ Matthew Morris

  Name:   Matthew Morris   Title:   Chief Executive Officer

[Signature Page to the Settlement Agreement]



--------------------------------------------------------------------------------

Foundation Onshore Fund, L.P. By:  

 

  Name:   Title: Foundation Offshore Master Fund, Ltd. By:  

 

  Name:   Title: Foundation Offshore Fund, Ltd. By:  

 

  Name:   Title: Foundation Asset Management GP, LLC By:  

 

  Name:   Title: Foundation Asset Management, LLC By:  

 

  Name:   Title:

 

[Signature Page to the Settlement Agreement]



--------------------------------------------------------------------------------

/s/ David Charney

David Charney

/s/ Sky Wilber

Sky Wilber

 

[Signature Page to the Settlement Agreement]



--------------------------------------------------------------------------------

Engine Capital, L.P. By:  

 

  Name:   Title: Engine Jet Capital, L.P. By:  

 

  Name:   Title: Engine Capital Management, LLC By:  

 

  Name:   Title: Engine Investments, LLC By:  

 

  Name:   Title:

 

[Signature Page to the Settlement Agreement]



--------------------------------------------------------------------------------

/s/ Arnaud Ajdler

Arnaud Ajdler, in his capacity as a Shareholder and a New Independent Director

/s/ Glenn Christenson

Glenn Christenson, in his capacity as a New Independent Director

 

[Signature Page to the Settlement Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FOR IMMEDIATE RELEASE

STEWART INFORMATION SERVICES ANNOUNCES VALUE CREATION STRATEGIES

Nominates Two New Independent Directors for 2014 Annual Meeting

Announces Initiative Designed to Generate $25 Million in Annual Run Rate Savings
by 2015

Expects to Return $70 Million to Stockholders by End of 2015 through Share
Repurchase Program

HOUSTON, TX – February 13, 2014 – Stewart Information Services Corp. (NYSE: STC)
(“Stewart”), a leading provider of real estate services, including global
residential and commercial title insurance, escrow and settlement services,
lender services, underwriting, specialty insurance and other solutions that
facilitate successful real estate transactions, today announced value creation
strategies, including the nomination of two new independent directors, a cost
savings initiative and a share repurchase program.

The cost savings initiative extends Stewart’s ongoing streamlining efforts and
is expected to generate annual run rate pre-tax savings of $25 million by year
end 2015.

The Stewart Board has also reviewed its capital allocation plans for 2014 and
2015, and expects to return $70 million to stockholders through a share
repurchase program. It is currently expected that the share repurchase activity
will begin in the second half of 2014, with the majority expected to occur
throughout 2015. Under the share repurchase program, Stewart has the ability to
purchase shares of its outstanding common stock through open market and in
privately negotiated transactions at prices deemed appropriate by management.
The timing, form and amount of share repurchases under the program will depend
on a variety of factors, including market conditions, share price, the Company’s
capital and liquidity position relative to internal and rating agency targets,
legal requirements, including approval of release of cash from the regulated
underwriter by the Company’s insurance regulators, corporate considerations, and
other factors.

Stewart further announced it will begin hosting earnings conference calls
commencing with the first quarter earnings call of 2014.

Matthew W. Morris, Chief Executive Officer of Stewart, said, “As evidenced by
the increase in our stock price over the last two years, enhancing stockholder
value has been a top priority for the Stewart Board. The strategies announced
today will drive incremental value by further streamlining our cost profile and
returning capital to our stockholders. I look forward to working closely with
the Board and management team as we continue to execute our strategies for
promoting sustainable growth and enhanced value.”

Stewart also announced today that it has agreed to nominate two new independent
directors to the Stewart Board at the Company’s 2014 Annual Meeting: Glenn C.
Christenson, managing director of Velstand Investments, LLC, and Arnaud Ajdler,
managing partner of Engine Capital LP.

Dr. Edward Douglas Hodo, Chairman of the Stewart Board of Directors, said, “We
look forward to welcoming Glenn and Arnaud to our Board at the Annual Meeting.
Both of these individuals are highly qualified and will bring to Stewart’s Board
extensive financial experience and unique perspectives on our Company and
industry.”

“I am honored to be nominated to join the Stewart Board of Directors,” said
Mr. Christenson. “I look forward to working collaboratively as a director, and
believe that together, we can advance the goal of generating superior returns
for all stockholders.”



--------------------------------------------------------------------------------

Mr. Ajdler said, “We invested in Stewart because it is a strong company that
presents tremendous opportunities for value creation. Like Glenn, I look forward
to working with the Board and management team to unlock the value inherent in
this great company.”

In connection with today’s announcements, Stewart has entered into an agreement
with Foundation Asset Management and Engine Capital, which collectively own
approximately 1,827,714 shares of Stewart common stock, representing
approximately 8.5% of the Company’s outstanding shares. Under the agreement,
Foundation and Engine have agreed not to solicit proxies in connection with the
2014 Annual Meeting and to vote their shares in support of all of the Board’s
director nominees at the Annual Meeting. Foundation and Engine Capital have also
agreed to a customary standstill provision. Pursuant to the agreement, Stewart
will be establishing a special committee of the Stewart Board following the 2014
Annual Meeting to oversee Stewart’s cost savings initiatives and help determine
if additional cost savings are obtainable. The complete agreement between
Stewart, Foundation and Engine Capital will be filed in a Form 8-K with the
Securities and Exchange Commission.

Dr. Hodo added, “Stewart has a longstanding policy of open communications with
stockholders and welcomes constructive input toward achieving our goal of
enhancing value. We are pleased to have reached this agreement with Foundation
and Engine Capital, and our Board is confident that today’s announcements are in
the best interests of the Company and all Stewart stockholders.”

Glenn Christenson

Glenn C. Christenson has been the managing director of Velstand Investments, LLC
since 2004. He also serves as chief financial officer, senior vice president,
treasurer and assistant secretary at Rancho Station, LLC. He served in various
roles at Station Casinos Inc. (now Station Casinos LLC) between 1989 and 2007,
including director, chief financial officer, chief administration officer,
executive vice president, treasurer, principal accounting officer and assistant
secretary. From 1983 to 1989, he served as a partner of Deloitte Haskins & Sells
(now Deloitte & Touche), where he served as a partner-in-charge of Audit
Services for the Nevada practice and National Audit Partner at the Hospitality
Industry. Mr. Christenson has been a director of NPC and SPPC since 2007. He
also serves as a director at Sierra Pacific Power Company, Nevada Power Company,
and NV Energy, Inc. (alternate name, Sierra Pacific Resources). Previously, he
served as a director of First American Financial Corporation and Nevada
Community Bank. He was named to the Nevada Society of CPAs Hall of Fame for
Business and Industry in 2002 and was designated one of the Most Influential
Businessmen in southern Nevada by In Business magazine in 2002. In a poll of
investors and analysts conducted by Institutional Investor Magazine,
Mr. Christenson was named the top chief financial officer in the gaming and
lodging industry from 2006 to 2007. Mr. Christenson is a Certified Public
Accountant and holds an undergraduate degree in Business Administration from
Wittenberg University and an MBA in Finance from The Ohio State University.

Arnaud Ajdler

Arnaud Ajdler has served as the managing partner of Engine Capital LP, a
value-oriented investment firm focused on companies going through changes, since
February 2013. Prior to that, Mr. Ajdler was a partner at Crescendo Partners, a
value-oriented activist investment firm from 2005 to 2013. Mr. Ajdler is also an
adjunct professor at the Columbia Business School where he teaches a course in
Value Investing. Mr. Ajdler also serves as the Chairman of the Board of
Directors of Destination Maternity, Inc. Mr. Ajdler served as a director of
Charming Shoppes, Inc. from 2008 until the company was acquired in June 2012 by
Ascena Retail Group Inc., as a director of O’Charley’s Inc. from March 2012
until the Company was acquired in April 2012 by Fidelity National Financial
Inc., and as a director of The Topps Company from August 2006 until the company
was acquired in October 2007 by Madison Dearborn Partners, LLC and an affiliate
of Michael Eisner. Mr. Ajdler received a BS in mechanical engineering from the
Free University of Brussels, Belgium, an SM in Aeronautics from the
Massachusetts Institute of Technology and an MBA from Harvard Business School.



--------------------------------------------------------------------------------

About Stewart

Stewart Information Services Corp. (NYSE-STC) is a customer-focused, global
title insurance and real estate services company offering products and services
through our direct operations, network of approved agencies and other companies
within the Stewart family. Stewart provides these services to homebuyers and
sellers; residential and commercial real estate professionals; mortgage lenders
and servicers; title agencies and real estate attorneys; home builders; and
United States and foreign governments. Stewart also provides loan origination
and servicing support; loan review services; loss mitigation; REO asset
management; home and personal insurance services; tax-deferred exchanges; and
technology to streamline the real estate process. Offering personalized service,
industry expertise and customized solutions for virtually any type of real
estate transaction, Stewart is the preferred real estate services provider. More
information can be found at http://www.stewart.com/news, subscribe to the
Stewart blog at http://blog.stewart.com or follow Stewart on Twitter
@stewarttitleco.

FORWARD LOOKING STATEMENTS

Certain statements in this news release are “forward-looking statements” within
the meaning of the Private Securities Litigation Reform Act of 1995. Such
forward-looking statements relate to future, not past, events and often address
our expected future business and financial performance. These statements often
contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,”
“seek,” “will,” “foresee” or other similar words. Forward-looking statements by
their nature are subject to various risks and uncertainties that could cause our
actual results to be materially different than those expressed in the
forward-looking statements. These risks and uncertainties include, among other
things, the tenuous economic conditions; adverse changes in the level of real
estate activity; changes in mortgage interest rates, existing and new home
sales, and availability of mortgage financing; our ability to respond to and
implement technology changes, including the completion of the implementation of
our enterprise systems; the impact of unanticipated title losses on the need to
strengthen our policy loss reserves; any effect of title losses on our cash
flows and financial condition; the impact of vetting our agency operations for
quality and profitability; changes to the participants in the secondary mortgage
market and the rate of refinancings that affect the demand for title insurance
products; regulatory non-compliance, fraud or defalcations by our title
insurance agencies or employees; our ability to timely and cost-effectively
respond to significant industry changes and introduce new products and services;
the outcome of pending litigation; the impact of changes in governmental and
insurance regulations, including any future reductions in the pricing of title
insurance products and services; our dependence on our operating subsidiaries as
a source of cash flow; the continued realization of expense savings from our
continual focus on aligning our operations to quickly adapt our costs to
transaction volumes and market conditions; our ability to access the equity and
debt financing markets when and if needed; our ability to grow our international
operations; and our ability to respond to the actions of our competitors. These
risks and uncertainties, as well as others, are discussed in more detail in our
documents filed with the Securities and Exchange Commission, including our
Annual Report on Form 10-K for the year ended December 31, 2012, our quarterly
reports on Form 10-Q, and our Current Reports on Form 8-K. We expressly disclaim
any obligation to update any forward-looking statements contained in this news
release to reflect events or circumstances that may arise after the date hereof,
except as may be required by applicable law.

ADDITIONAL INFORMATION AND WHERE TO FIND IT

Stewart Information Services Corporation (the “Company”), its directors and
certain of its executive officers and employees may be deemed to be participants
in the solicitation of proxies from stockholders in connection with the
Company’s 2014 Annual Meeting of Stockholders (the “2014 Annual Meeting”). The
Company plans to file a proxy statement with the Securities and Exchange
Commission (the “SEC”) in connection with the solicitation of proxies for the
2014 Annual Meeting (the “2014 Proxy Statement”). None of these potential
participants owns in excess of 1 percent of the Company’s Common Stock. Certain
directors and officers of the Company own substantial amounts of Class B Common
Stock. Additional information regarding the identity of these potential
participants and their direct or indirect interests, by security holdings or
otherwise, will be set forth in the 2014 Proxy Statement and other materials to
be filed with the SEC in connection with the 2014 Annual Meeting. This
information can also be found in the Company’s definitive proxy statement for
its 2013 Annual Meeting of Stockholders (the “2013 Proxy Statement”), filed with
the SEC on April 1, 2013, or the Annual Report on Form 10-K for the year ended
December 31, 2012, filed with the SEC on March 6, 2013 (the “Form 10-K”). To the
extent holdings of the Company’s securities have changed since the amounts
printed in the 2013 Proxy Statement, such changes have been or will be reflected
on Statements of Change in Ownership on Form 4 filed with the SEC.



--------------------------------------------------------------------------------

STOCKHOLDERS ARE URGED TO READ THE 2014 PROXY STATEMENT (INCLUDING ANY
AMENDMENTS OR SUPPLEMENTS THERETO), 2013 PROXY STATEMENT, FORM 10-K AND ANY
OTHER RELEVANT DOCUMENTS THAT THE COMPANY HAS FILED OR WILL FILE WITH THE SEC
BECAUSE THEY CONTAIN IMPORTANT INFORMATION.

Stockholders will be able to obtain, free of charge, copies of the 2014 Proxy
Statement (when filed), 2013 Proxy Statement, Form 10-K and any other documents
(including the WHITE proxy card) filed or to be filed by the Company with the
SEC in connection with the 2014 Annual Meeting at the SEC’s website
(http://www.sec.gov) or at the Company’s website (http://www.stewart.com) or by
writing to Stewart Information Services Corporation, Attention: Investor
Relations, 1980 Post Oak Boulevard, Suite 800, Houston, Texas 77056.

CONTACTS

 

INVESTORS:

Ted C. Jones

(713) 625-8014

ted@stewart.com

  

MEDIA:

Eric Brielmann, Scott Bisang

Joele Frank, Wilkinson Brimmer Katcher

(212) 355-4449